900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Denise STAVERIS, Plaintiff-Appellant,v.Leland C. BRENDSEL, President, Federal Home Loan MortgageCorporation, Defendant-Appellee.
No. 89-1718.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1990.Decided March 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CA-88-1080-A).
Gary Thomas Brown, Washington, D.C., for appellant.
Thomas Bardon Goodbody, Senior Counsel, Federal Home Loan Mortgage Corporation, Reston, Va., for appellee.
John C. Morland, Associate General Counsel, Federal Home Loan Mortgage Corporation, Reston, Va., for appellee.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
Denise Staveris appeals from the district court's March 1, 1989, judgment entered after trial in favor of defendants Leland C. Brendsel and the Federal Home Loan Mortgage Corporation and dismissing her Title VII, 42 U.S.C. Sec. 2000e-3(a), action.  Staveris contends that the district court's ultimate factual finding that adverse employment action taken against her by defendants lacks substantial support in the record and that the court failed to consider substantial evidence contrary to its finding.  We have reviewed the briefs of counsel, heard oral argument, and satisfied ourselves concerning the facts and the applicable law.  We affirm the judgment of the district court.  The court's ultimate finding that the adverse employment action culminating in Staveris' termination was not in retaliation for her filing of sex discrimination complaints is not clearly erroneous.

AFFIRMED